COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-08-439-CV

IN RE HA T.N. FRASIER                                                 RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and

emergency motion for temporary relief and stay of proceedings and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus and emergency motion for temporary relief and stay of proceedings

are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                              PER CURIAM


PANEL: WALKER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: December 2, 2008


  1
      … See Tex. R. App. P. 47.4.